COX, J.,
Dissenting:
We as a reviewing court are well aware of the standard that we do not substitute our judgment for that of the trier of facts absent an abuse of discretion as stated in the majority opinion.
But if there was ever a case that cried for reversal, this is the one.
All the custodial parent did was make a motion for permission to move out of State. Had she not made that request she would not have lost her children.
If the non-custodial parent had filed for change of custody, because he observed that a 3 year old speech pattern was slow and a 5 year old boy twirled his hair and played with his socks and food, he would have been thrown out of court.
The trial court allowed the non-custodial parent to testify as to his observations of the children that were well and good. Here, however, the trial court allowed this parent to go one step further. He was now permitted to give an expert opinion as to why the children were acting the way they did. He was permitted even further latitude to give this behavior pattern a title, that being "Separation Anxiety Syndrome." Then he was permitted to go even further and state that this Separation Anxiety Syndrome was caused by the children's fear of being moved to California.
There is no other evidence in this case, no child abuse, no economic hardship, and no custodial parental lack of supervision.
Everyone, child, parent, or sibling, experiences a separation syndrome when there is a pending separation. Ask any parent whose child has left home to go to college, to the service, get married, and these are relatively adult children; ask any child in the same position, as stated, and they will tell of suffering a "separation syndrome."
To give this behavior some kind of legal weight sufficient to take the children from their mother is not only bad law but morally wrong and an abuse of discretion of the first magnitude.
Thirty percent of our population in the United States move every year. Are the courts to interview every child to see if this causes any anxiety, and, if it does, take them from their parents?
*248I would reverse and give final judgment for the appellant in this case, forthwith.